19-1366
     Villatoro-Samayoa v. Garland
                                                                                 BIA
                                                                            Ruehle, IJ
                                                             A205 930 285/208 173 481

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 24th day of November, two thousand twenty-one.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            RICHARD C. WESLEY,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   EDELZAR VILLATORO-SAMAYOA,
14   ADILENY MARISOL CASTANEDA
15   MARTINEZ, A.K.A. ADELANY MARISOL
16   CASTANEDA-MARTINEZ
17            Petitioners,
18
19                     v.                                   19-1366
20                                                          NAC
21   MERRICK B. GARLAND, UNITED
22   STATES ATTORNEY GENERAL,
23            Respondent.
24   _____________________________________
25
26   FOR PETITIONERS:                   Stephen K. Tills, Esq., Orchard
27                                      Park, NY.
1    FOR RESPONDENT:                  Joseph H. Hunt, Assistant Attorney
2                                     General; Clair L. Workman, Senior
3                                     Litigation Counsel; John B. Holt,
4                                     Trial Attorney, Office of
5                                     Immigration Litigation, United
6                                     States Department of Justice,
7                                     Washington, DC.

 8         UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12         Petitioners      Edelzar     Villatoro-Samayoa       and     Adileny

13   Marisol     Castaneda    Martinez,      natives    and     citizens       of

14   Guatemala, seek review of a December 18, 2019, decision of

15   the   BIA   affirming    a   November   13,    2017,    decision    of    an

16   Immigration    Judge    (“IJ”)    denying     asylum,    withholding      of

17   removal, and relief under the Convention Against Torture

18   (“CAT”).     In re Edelzar Villatoro-Samayoa, Adileny Marisol

19   Castaneda Martinez, No. A 205 930 285/208 173 481 (B.I.A. Dec.

20   18, 2019), aff’g No. A 205 930 285/208 173 481 (Immig. Ct.

21   Buffalo Nov. 13, 2017).          We assume the parties’ familiarity

22   with the underlying facts and procedural history.

23         We review the IJ’s decision as modified by the BIA and

24   assume credibility as the BIA did.          See Xue Hong Yang v. U.S.

25   Dep’t of Just., 426 F.3d 520, 522 (2d Cir. 2005).                        The

                                         2
1    applicable standards of review are well established.                    See

2    Yanqin Weng v. Gonzales, 562 F.3d 510, 513 (2d Cir. 2009)

3    (reviewing     factual   findings    for   substantial     evidence     and

4    questions of law and application of law to fact de novo).

5         Petitioners’ claim that the immigration court lacked

6    jurisdiction over their proceedings is foreclosed by Banegas

7    Gomez v. Barr, 922 F.3d 101, 110–12 (2d Cir. 2019).                        In

8    Pereira   v.    Sessions,   the     Supreme   Court      held    that   the

 9   Immigration     and   Nationality     Act unambiguously         requires    a

10   Notice to Appear (“NTA”) to include a hearing time and place

11   to trigger the “stop-time rule,” 138 S. Ct. 2105, 2113–20

12   (2018), which cuts off an alien’s accrual of physical presence

13   or residence for the purposes of qualifying for cancellation

14   of   removal,   see 8    U.S.C.     § 1229b(a),   (b),    (d)(1).       The

15   Supreme Court recently clarified that an NTA that does not

16   contain a hearing date and time as required by Pereira is not

17   cured for purposes of the stop-time rule by a subsequent

18   notice of hearing that provides the missing information.                See

19   Niz-Chavez v. Garland, No. 19-863, --- S. Ct. ---, 2021 WL

20   1676619, at *3, 5–6 (U.S. Apr. 29, 2021) (holding that time

21   does not stop for purposes of cancellation of removal unless

22   the Government issues a single NTA containing all statutorily

                                          3
1    required information rather than providing the information in

2    separate documents).

3         Both Pereira — as we discussed in Banegas-Gomez — and

 4   Niz-Chavez address a “narrow question” regarding the stop-

 5   time rule and do not “void jurisdiction in cases in which an

 6   NTA omits a hearing time or place.”             Banegas Gomez, 922 F.3d

 7   at   110.     We     have     held    that    the    regulation    vesting

 8   jurisdiction       does    not   specify     what   information   must   be

 9   contained in a “charging document,” nor does it require an

10   NTA to specify the time and date of the initial hearing, “so

11   long as a notice of hearing specifying this information is

12   later sent to the alien.”            Id. at 111–12 (internal quotation

13   marks omitted).            Although the petitioners’ NTAs did not

14   include the hearing time and date, they both subsequently

15   received    hearing       notices    specifying     that   information   and

16   attended their hearings.

17        As to the agency’s denial of asylum, withholding of

18   removal, and CAT relief, the petitioners challenge the IJ’s

19   adverse     credibility       determination.          However,    the    BIA

20   expressly assumed credibility, so the adverse credibility

21   determination is no longer a basis for the decision under

22   review.     See Xue Hong Yang, 426 F.3d at 522.                Petitioners

                                            4
 1   have    otherwise            abandoned         their    claims       because      they   only

 2   briefly address the other grounds for the denial of relief,

 3   arguing       only       generally          that       the     Guatemalan         government

 4   threatened         them       because       they       protested       a    hydro-electric

 5   project.          See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545

 6   n.7 (2d Cir. 2005) (deeming applicant’s “claim abandoned”

 7   where    he       raised          an   issue    in     “only    a    single       conclusory

 8   sentence”); Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir.

 9   1998) (“Issues not sufficiently argued in the briefs are

10   considered waived and normally will not be addressed on

11   appeal.”).

12          Were we to reach the merits of the agency’s decisions,

13   we   would        find       no    error.        The    record       supports      the   IJ’s

14   conclusions that the petitioners failed to establish past

15   harm    rising          to    the      level    of     persecution,         a   nexus    to   a

16   protected ground, or well-founded fear of future persecution.

17          The        petitioners           alleged        verbal       threats,      that    one

18   petitioner was shot at but not injured by an unidentified

19   person, and that the other petitioner was threatened once in

20   person       by    an    individual         who      grabbed     her       arm.    Although

21   persecution can include “non-life-threatening violence and

22   physical abuse,” Beskovic v. Gonzales, 467 F.3d 223, 226 n.3

                                                      5
1    (2d Cir. 2006), the harm must be sufficiently severe, see

2    Ivanishvili v. U.S. Dep’t of Just., 433 F.3d 332, 341 (2d

3    Cir. 2006), and there must be evidence that the harm was on

4    account      of     a   protected        ground,     see       8      U.S.C.

 5   § 1158(b)(1)(B)(i).            Absent      past     persecution,        the

 6   petitioners could not meet their burden to show an objectively

 7   reasonable fear of future persecution or torture because they

 8   presented    no    evidence   that   anyone   in   Guatemala       remained

 9   interested    in    harming   them   and   the    Government       presented

10   evidence that the hydro-electric project had been abandoned.

11   See 8 C.F.R. § 1208.13(a), (b)(1); Jian Xing Huang v. U.S.

12   INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of

13   solid support in the record . . . [an applicant’s] fear is

14   speculative at best.”).

15       For the foregoing reasons, the petition for review is

16   DENIED.     All pending motions and applications are DENIED and

17   stays VACATED.

18                                    FOR THE COURT:
19                                    Catherine O’Hagan Wolfe,
20                                    Clerk of Court




                                          6